                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LAURALEE WILSON, M.D.,               )
                                     )
                 Plaintiff,          )
                                     )
     v.                              )        1:19CV801
                                     )
FORSYTH MEDICAL GROUP, LLC,          )
and NOVANT HEALTH, INC.,             )
                                     )
                 Defendants.         )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff Lauralee Wilson, M.D., brings eight state and

federal claims against Defendants Forsyth Medical Group, LLC

(“Forsyth”) and Novant Health, Inc. (“Novant”) (together,

“Defendants”). (Doc. 1.) Defendants filed a partial motion to

dismiss Plaintiff’s state law claims for malicious interference

with contract and blacklisting under Fed. R. Civ. P. 12(b)(6).

(Doc. 9.) For the reasons set forth herein, the court will grant

Defendants’ motion.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). The facts, taken in

the light most favorable to Plaintiff, are as follows.




     Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 1 of 15
    A.    Parties

    Plaintiff is a physician, specializing in Family Practice.

(Complaint (“Compl.”) (Doc. 1) ¶ 8.) Defendant Forsyth is a

limited liability company established under North Carolina law.

(Id. ¶ 4.) It operates medical facilities in North Carolina and

other states in the Southeastern United States. (Id.) Defendant

Novant is a company established under the laws of North

Carolina. (Id. ¶ 5.) Novant also operates medical facilities

throughout North Carolina and the Southeastern United States.

(Id.) Plaintiff alleges Novant wholly owns Forsyth. (Id.)

Defendants employed Plaintiff during the relevant period. (Id.

¶ 6.)

    B.    Factual Background

    Plaintiff was employed by Defendants in Novant’s Health

Wilkes Medical Associates family practice group (“the Wilkes

Clinic”), located in Wilkesboro, North Carolina, from 2011 until

June 22, 2018, when she was terminated. (Id. ¶ 9.)

    Plaintiff alleges she was subjected to a hostile work

environment due to sexual harassment and gender discrimination

by a senior physician. (Id. ¶¶ 13–26.) Plaintiff reported the

sexual harassment and offensive behaviors to various managers.

(Id. ¶¶ 27–28.) Defendants’ corporate Vice President of Human

Resources (“VPHR”) contacted Plaintiff on or around June 13,

                                 -2-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 2 of 15
2017, telling Plaintiff that an investigation would be opened.

(Id. ¶ 29.) However, even after reaching out to the VPHR

numerous times in the subsequent nine months, the VPHR only

replied once, in August 2017. (Id. ¶¶ 30–31.) Plaintiff alleges

no investigation ever occurred. (Id. ¶ 33.)

    Plaintiff alleges that the senior physician who allegedly

harassed her continued to sexually harass her throughout this

time. (Id. ¶ 36.)

    Defendants’ Area Medical Director met with Plaintiff on

March 22, 2018, during which the Area Medical Director notified

Plaintiff that a complaint had been made accusing her of an

incident involving another staff member and “charging her with

an inability to get along with other employees.” (Id. ¶ 38.)

Plaintiff felt that the harassment would continue and gave

notice on March 23, 2018, that she would “be forced to leave her

employment” in 90 days. (Id. ¶ 42.) Defendants accepted her

resignation. (Id. ¶ 43.)

    Thereafter, a third-party contractor was hired to conduct

an investigation regarding Plaintiff’s harassment complaint.

(Id. ¶ 44.) Plaintiff met with the third-party contractor in May

2018, as did others who substantiated Plaintiff’s reports of

harassment and discrimination. (Id. ¶ 45.) As a result of the

opening of the investigation, Plaintiff withdrew and revoked her

                                 -3-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 3 of 15
resignation in a letter to Defendants’ Vice-President. (Id.

¶ 47.) However, on June 8, 2018, the Area Medical Director met

with Plaintiff and informed her that Defendants would not accept

her revocation “even in view of the fact that her initial

resignation was involuntary due to retaliation and the failure

of defendant to investigate the continuing hostile work

environment and sexual discrimination in the workplace.” (Id.

¶ 49.) When Plaintiff asked why Defendants would not accept her

revocation, the Area Medical Director allegedly said that it was

clear Plaintiff did not want to work at the Wilkes Clinic and

that she was “not welcome.” (Id.)

    Following her termination, Plaintiff sought other

employment in Wilkes County. (Id. ¶ 52.) Plaintiff “received a

request indirectly from a recruiter employed by Wake Forest

University Baptist Medical Center [(“WFU”)] that she apply for a

position with the family practice group of that entity.” (Id.

¶ 53.) When Plaintiff contacted the recruiter directly, the

recruiter told Plaintiff that there was an available position at

WFU and “that she would be hired in the position — indicating

that she could have any position she wanted.” (Id. ¶ 54.)

Plaintiff applied for the position, and interviews were

scheduled. (Id. ¶¶ 55–56.) The interviews, however, were

cancelled, and when Plaintiff attempted to reschedule, “she was

                                 -4-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 4 of 15
abruptly informed by the WFU employee that there was no position

available.” (Id. ¶ 57.) Plaintiff alleges that after she

applied, Defendants’ “physicians or other employees at the

Wilkes Clinic, through misrepresentations or other conduct,

induced WFU not to employ plaintiff.” (Id. ¶ 58.)

     C.   Procedural History

     Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), and Plaintiff

received her right to sue letters.1 (Id. ¶¶ 59–60.) Plaintiff

then filed her Complaint in this court, bringing the following

claims: two Title VII claims for discrimination and retaliation,

a North Carolina state law claim for malicious interference with

contract, a North Carolina state law claim for blacklisting, and

an Equal Pay Act claim. (Id. at 14–20.) Defendants filed a

partial motion to dismiss, (Doc. 9), and a supporting

memorandum, (Mem. in Supp. of Defs.’ Partial Mot. to Dismiss

(“Defs.’ Br.”) (Doc. 10)). Plaintiff responded, (Pl.’s Resp. to

Defs.’ Partial Mot. to Dismiss (“Pl.’s Resp.”) (Doc. 17)), and

Defendants replied, (Reply in Supp. of Defs.’ Partial Mot. to

Dismiss (“Defs.’ Reply”) (Doc. 18)).




     1 The EEOC apparently assigned Plaintiff two separate charge
numbers. (Compl. (Doc. 1) ¶ 59.)

                                 -5-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 5 of 15
      Defendants only move to dismiss Plaintiff’s two state law

claims under Rule 12(b)(6): (1) malicious interference with

contract claim, and (2) her state law blacklisting claim.

(Defs.’ Br. (Doc. 10) at 1.)

II.   STANDARD OF REVIEW

      To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57). When ruling on a motion to

dismiss, this court accepts the complaint’s factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes “the complaint, including all reasonable inferences

therefrom, . . . in plaintiff’s favor.” Estate of Williams-Moore

v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646

(M.D.N.C. 2004) (citation omitted). This court does not,

however, accept legal conclusions as true, and “[t]hreadbare



                                   -6-



      Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 6 of 15
recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

    The court will first address Plaintiff’s malicious

interference with contract claim, then her blacklisting claim.

    A.    Malicious Interference with Contract

    To state a claim for malicious interference with contract,

the plaintiff must allege that:

    (1) a valid contract existed between plaintiff and a
    third person, (2) defendant knew of such contract, (3)
    defendant intentionally induced the third person not
    to perform his or her contract with plaintiff, (4)
    defendant had no justification for his or her actions,
    and (5) plaintiff suffered damage as a result.

Hines v. Yates, 171 N.C. App. 150, 157, 614 S.E.2d 385, 389

(2005) (quoting Wagoner v. Elkin City Schools’ Bd. of Educ., 113

N.C. App. 579, 587, 440 S.E.2d 119, 124 (1994)); see also

Yelverton v. Yelverton Farms, Ltd., No. 5:14–CV–365–FL, 2015 WL

847393, at *11 (E.D.N.C. Feb. 26, 2015) (applying these

elements); Welch-Walker v. Guilford Cty. Bd. of Educ., No.

1:12CV149, 2014 WL 6997596, at *6 (M.D.N.C. Dec. 10, 2014)

(same).

    Defendants argue that Plaintiff fails to allege sufficient

factual support for this claim. (Defs.’ Br. (Doc. 10) at 4.)

Defendants specifically contend that Plaintiff fails to allege a


                                 -7-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 7 of 15
valid contract existed between her and WFU, that Defendants were

aware of such a contract, or that Defendants “intentionally

induced WFU not to perform a contract without justification.”

(Id.) The court agrees.

    Regarding Defendants’ alleged actions to induce WFU not to

perform, Plaintiff alleges that “[u]pon information and belief,

defendant was aware of plaintiff’s application for employment at

WFU; and following plaintiff’s application, defendant’s

physicians or other employees at the Wilkes Clinic, through

misrepresentations or other conduct, induced WFU not to employ

plaintiff.” (Compl. (Doc. 1) ¶ 83; see also id. ¶ 58.) Plaintiff

also alleges that “Defendant’s actions were without

justification, and were taken with the design and intent to

injure plaintiff or with the knowledge that their actions would

have that effect.” (Id. ¶ 84.)

    Plaintiff alleges only vague and conclusory facts

concerning Defendants’ actions. There are no facts whatsoever to

support a reasonable inference that Defendants took any actions

regarding Plaintiff’s WFU interview, much less that they ever

communicated with WFU. The Complaint simply does not contain

sufficient factual matter to “allow[] the court to draw the

reasonable inference that the defendant is liable” and

demonstrate “more than a sheer possibility that a defendant has

                                 -8-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 8 of 15
acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57).

    As Plaintiff’s briefing points out, to state a claim,

Plaintiff must plausibly allege the “contract would have ensued

but for the interference.” (Pl.’s Resp. (Doc. 17) at 9.)

However, Plaintiff alleges only that she was contacted by a

recruiter for WFU. (Compl. (Doc. 1) ¶ 53.) Plaintiff fails to

allege or describe any authority of the recruiter, and therefore

Plaintiff fails to plausibly allege a basis upon which to

conclude Plaintiff had any reasonable expectation to believe she

would be hired, or, more specifically, any basis upon which to

find the employment contract would have “ensued but for the

interference.” Similarly, the limited information provided by an

anonymous recruiter, (see Compl. (Doc. 1) ¶¶ 53–54. 79–80),

provides no basis upon which to plausibly infer malice, absence

of a legitimate justification, or causation.

    Plaintiff argues that WFU’s sudden termination of

communications with Plaintiff can “only” plausibly be explained

by “defendants’ interference through its misrepresentations.”

(Pl.’s Resp. (Doc. 17) at 10.) But Plaintiff has not submitted

any facts about these alleged misrepresentations or “other

conduct.” Though Plaintiff contends that this is a “reasonable

inference” to make, the court disagrees. There must be factual

                                 -9-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 9 of 15
support for an inference to be reasonable, see Iqbal, 556 U.S.

at 678, which this claim lacks, in the absence of any

description whatsoever of the recruiter, the position, the

department, the qualifications for the position, or why

Plaintiff would otherwise be a viable candidate. There are no

allegations as to what misrepresentations were made or actions

taken, only vague, conclusory statements; there are simply no

facts in the Complaint that “nudge the claim from possible to

plausible.” Hudson v. Bank of Am., N.A., Action No. 3:09–CV–462,

2010 WL 2365588, at *5 (E.D. Va. June 11, 2010).2 Because


     2 In her Response, Plaintiff reframes this claim as one for
malicious interference with a “prospective contract or economic
opportunity,” as opposed to malicious interference with
contract. (Pl.’s Resp. (Doc. 17) at 7.) Plaintiff is correct
that this is a recognized tort in North Carolina. See Beverage
Sys. of the Carolinas, LLC v. Associated Beverage Repair, LLC,
368 N.C. 693, 701, 784 S.E.2d 457, 463 (2016). To state a claim
for what is properly labelled malicious interference with
prospective economic advantage, a plaintiff must allege that the
defendant interfered “with a business relationship ‘by
maliciously inducing a person not to enter into a contract with
a third person, which he would have entered into but for the
interference, . . . if damage proximately ensues, when this
interference is done not in the legitimate exercise of the
interfering person’s rights.’” Id. (omission in original)
(quoting Spartan Equip. Co. v. Air Placement Equip. Co., 263
N.C. 549, 559, 140 S.E.2d 3, 11 (1965)).

     Even if the court were to accept this post hoc reframing
Plaintiff’s Complaint, Plaintiff would still fail to state a
claim for the same reasons her malicious interference with
contract claim fails — she fails to submit any facts to create a
reasonable inference that Defendants took any unlawful actions
whatsoever.

                                  -10-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 10 of 15
Plaintiff fails to satisfy prong three of the malicious

interference test — that Defendants “intentionally induced the

third person not to perform his or her contract with plaintiff”

— the court need not address the remaining elements.

    The court will therefore dismiss Plaintiff’s malicious

interference with contract claim under Rule 12(b)(6).

    B.   Blacklisting

    The North Carolina statute prohibiting blacklisting

provides in full as follows:

    If any person, agent, company or corporation, after
    having discharged any employee from his or its
    service, shall prevent or attempt to prevent, by word
    or writing of any kind, such discharged employee from
    obtaining employment with any other person, company or
    corporation, such person, agent or corporation shall
    be guilty of a Class 3 misdemeanor and shall be
    punished by a fine not exceeding five hundred dollars
    ($500.00); and such person, agent, company or
    corporation shall be liable in penal damages to such
    discharged person, to be recovered by civil action.
    This section shall not be construed as prohibiting any
    person or agent of any company or corporation from
    furnishing in writing, upon request, any other person,
    company or corporation to whom such discharged person
    or employee has applied for employment, a truthful
    statement of the reason for such discharge.

N.C. Gen. Stat. § 14-355. To violate the statute, the statements

made to the prospective employer must have been unsolicited. See

Holroyd v. Montgomery Cty., 167 N.C. App. 539, 545, 606 S.E.2d

353, 358 (2004); see also Miller v. N.C. State Univ., No. 5:18-

CV-523-FL, 2019 WL 3686592, at *6 (E.D.N.C. Aug. 6, 2019)

                                 -11-



   Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 11 of 15
(dismissing the plaintiff’s blacklisting claim when the

plaintiff failed to allege that the communication at issue was

“unsolicited” or “not ‘a truthful statement of the reason for

such discharge.’” (quoting N.C. Gen. Stat. § 14-355)).

     A court in the Western District of North Carolina, as

Defendants note, held that an allegation that “an unnamed

prospective employer was told a ‘defamatory statement’ at an

unspecified time and place,” was insufficient to plausibly state

a claim for blacklisting. Bailiff v. Davenport Transp., Inc.,

No. 3:13–CV–308–GCM, 2013 WL 6229150, at *6 (W.D.N.C. Dec. 2,

2013).3 That court found that it was “left with no more than ‘an

unadorned, the-defendant-unlawfully-harmed-me accusation’”

without “[s]ome information about the nature of the statement,

or at least Plaintiff’s understanding of the statement.” Id.

(quoting Iqbal, 556 U.S. at 678).




     3 Plaintiff attempts to diminish Bailiff’s persuasiveness by
pointing out that it was decided prior to the Fourth Circuit
decision in SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412
(4th Cir. 2015). (Pl.’s Resp. (Doc. 17) at 15.) Plaintiff
submits that the Fourth Circuit advised that courts should not
“confuse[] probability and plausibility” and “subject the
complaint’s allegations to the familiar “preponderance of the
evidence” standard.” Id. at 425. Plaintiff argues that
Defendants ask the court to do just this. (Pl.’s Resp. (Doc. 17)
at 15.) The court is satisfied that Black & Decker does not
affect the holding of Bailiff and that Plaintiff’s claims still
fail under the plausibility standard.

                                  -12-



    Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 12 of 15
    Defendants argue that this is what has occurred here:

Plaintiff fails to offer any factual support for her

blacklisting claim, instead only offering allegations that

“unidentified employees engaged in unidentified ‘conduct’ or

‘misrepresentations’ at unidentified times/place and in

unidentified manners . . . .” (Defs.’ Br. (Doc. 10) at 6.) The

court agrees.

    Plaintiff only alleges the following concerning any

potential blacklisting: “Defendant blacklisted plaintiff in

violation of N.C. Gen. Stat. § 14-355, and has maliciously

interfered with her right to seek employment,” (Compl. (Doc. 1)

¶ 89), and “[u]pon information and belief, following plaintiff’s

application, defendant’s physicians or other employees at the

Wilkes Clinic, through misrepresentations or other conduct,

induced WFU not to employ plaintiff.” (Id. ¶ 58.) The first

allegation is plainly nothing but a legal conclusion, which is

insufficient to state a plausible claim of blacklisting. See

Iqbal, 556 U.S. at 678.

    The second allegation is similarly deficient. As with

Plaintiff’s malicious interference with contract claim, there

are no allegations as to what misrepresentations were made or

actions taken — only a vague, conclusory statement; there are

simply no facts in the Complaint that “nudge the claim from

                                 -13-



   Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 13 of 15
possible to plausible.” Hudson, 2010 WL 2365588, at *5. While

Plaintiff asserts in her response that Defendants “sent

unsolicited messages to WFU to stop her from being employed by

WFU,” (Pl.’s Resp. (Doc. 17) at 13), there are no facts alleged

in the Complaint that support this assertion.

    Plaintiff attempts to distinguish this case from Bailiff,

because here, there is a specific employer, WFU, and Plaintiff

was offered a job, as opposed to Bailiff, where the plaintiff

did not specify the employer or have the same prospects for the

position that Plaintiff alleges she had here. While this is

true, Plaintiff’s claim still fails to allege any facts to

“allow[] the court to draw the reasonable inference that the

defendant is liable” and demonstrate “more than a sheer

possibility that a defendant has acted unlawfully,” because,

regardless of whether Plaintiff identifies a specific employer,

she still fails to identify any actions taken or representations

made by Defendants beyond one vague statement. Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 556–57).

    Because Plaintiff fails to submit sufficient facts to

plausibly state a claim, the court will dismiss Plaintiff’s

blacklisting claim under Rule 12(b)(6).




                                 -14-



   Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 14 of 15
IV.    CONCLUSION

       For the foregoing reasons, the court will dismiss

Plaintiff’s malicious interference with contract and

blacklisting claims under Rule 12(b)(6).

       IT IS THEREFORE ORDERED that Defendants’ Partial Motion to

Dismiss, (Doc. 9), is GRANTED.

       This the 29th day of June, 2020.



                                    __________________________________
                                       United States District Judge




                                    -15-



      Case 1:19-cv-00801-WO-JEP Document 19 Filed 06/29/20 Page 15 of 15
